internal_revenue_service number release date index number ------------------------------------ ---------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ----------------- telephone number --------------------- refer reply to cc psi plr-137340-11 date february re ----------------------------------------------- ------------------------------------------------------------ ----------------------------------------- legend -------------------------- date --------------------- settlor ----------------------------------------------------------------- trust ------------------------ individual ------------- state --------------------------------------------------- child ------------------------------------------ child ---------------------------------------------------- grandchild ------------------------------------------------ grandchild -------------------------------------------- grandchild -------------------------------------------- grandchild ------------------ attorney ----------------------- date -------------------------------------------------------------------- court ------------------ date --------------------------------------------------- statute ------------------------------------------------------- statute citation ----------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ----------------------------------- citation ------------------------------------------------------------------------------------------------------------ citation ------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------------------------------------------------------- plr-137340-11 statute --------------------------------------------------- dear ----------------- this letter responds to your authorized representative’s letter of date requesting rulings on the federal income gift estate and generation-skipping_transfer gst tax consequences of the proposed division and modifications of an irrevocable_trust trust the facts submitted and representations are as follows on date settlor established an irrevocable_trust trust for the benefit of settlor’s children and their issue during his lifetime settlor made gifts to trust it is represented that timely form sec_709 united_states gift and generation-skipping_transfer_tax returns were filed in connection with each of these gifts and that settlor allocated his gst_exemption to each gift to trust it is represented that trust has an inclusion_ratio of zero the trustee of trust is individual trust is currently administered in state article second of trust names settlor’s children child and child and grandchildren grandchild grandchild grandchild and grandchild as living at the time trust was executed trustee represents that article second contains a scrivener’s error because the first name of grandchild is written incorrectly article fourth a provides that until termination of trust the trustee may pay to or apply for the benefit of any one or more of the settlor’s children living and the issue of the settlor’s children living from time to time as much of the net_income and principal of trust as the trustee in the trustee’s discretion considers appropriate after taking into consideration any of the several beneficiaries’ other income or resources known to the trustee any net_income not distributed is to be accumulated and added to principal in exercising his discretion the trustee may pay more to or apply more for the benefit of some beneficiaries than others and may make payments to or applications of benefits for one or more beneficiaries to the exclusion of others if the trustee considers this necessary or appropriate in light of the circumstances the size of the trust estate and the probable future needs of the beneficiaries the last paragraph of article fourth a provides when all the settlor’s children referred to in the second article have died the entire trust as then constituted shall be distributed in equal shares to the settlor’s children then living issue trustee believes that this provision which does not provide whether the trust assets should be distributed per stirpes by right of representation or per capita is a scrivener’s error which creates an ambiguity regarding how trust is to be distributed after both child and child die the error was discovered after the death of settlor attorney who drafted trust plr-137340-11 declared under penalty of perjury that it was settlor’s intent to distribute trust’s assets by right of representation upon the trust’s termination article fourth b provides that if any person entitled to outright distributions of a_trust or a portion of a_trust is under age or if the trustee determines there is a compelling reason to postpone a distribution in complete or partial_termination of a_trust the trustee is to hold and administer that beneficiary’s trust or portion of the trust as a separate trust for his or her benefit income of the beneficiary’s trust shall be added to principal and the trustee shall pay to or apply for the benefit of the beneficiary as much of the beneficiary’s trust as the trustee in the trustee’s discretion considers necessary for the beneficiary’s proper support health maintenance and education after taking into consideration any of the beneficiary’s other income or resources known to the trustee when the beneficiary attains age or when in the trustee’s discretion the compelling reason for postponement of distribution ceases to exist the trustee is to distribute to the beneficiary his or her entire trust if a beneficiary dies before attaining age his or her trust is to be distributed to his or her issue then living by right of representation article fifth e provides that unless sooner terminated according to other provisions of the trust or the provision of any trust created by the exercise of any power_of_appointment conferred by this trust this trust and each trust created by the exercise of such power_of_appointment shall terminate years after the death of the last survivor of the beneficiaries of trust who are living on the date of its execution all principal and undistributed_income of a terminated trust is to be distributed to the then income beneficiaries of that trust in the proportion in which they are at the time of termination entitled to receive the income article seventh provides that in the event trustee resigns refuses or is unable to act as the trustee a majority of the then income beneficiaries shall appoint a successor trustee settlor died on date survived by child child and grandchildren through grandchild and grandchild are child 1’s children grandchild and grandchild are child 2’s children child 1’s family line and child 2’s family line have differing economic interests and needs trustee petitioned court to modify trust to correct the two scrivener’s errors ie grandchild 2’s first name and correct the omission of the term right of representation to divide trust on a pro_rata basis into two equal trusts one trust for the benefit of child and her descendants child successor trust and one trust for the benefit of child and his descendants child successor trust collectively successor trusts and to modify each successor trust as described below on date court entered an order order authorizing trustee to i modify article second to correct grandchild 2’s first name ii modify article fourth a to provide that when all the settlor’s children referred to in the second article have died the entire trust as then constituted shall be distributed to the then-living issue of plr-137340-11 the settlor’s children by right of representation iii divide trust on a pro_rata basis into two equal trusts the successor trusts and iv modify each successor trust as described below child successor trust article fourth a of child successor trust will be modified to provide that until the termination of the trust the trustee may pay to or apply for the benefit of child and child 1’s issue as much of the net_income and principal of the trust as the trustee in the trustee’s discretion considers appropriate after taking into consideration any of the beneficiaries’ other income or resources known to the trustee the last paragraph of article fourth will be modified to provide that upon the death of child the trust principal will be distributed to child 1’s then-living issue by right of representation if there are no then-living issue of child upon child 1’s death the trust principal will be added to child successor trust if child successor trust is not in existence the trust principal will be distributed to the then-living issue of child by right of representation article fourth b will be modified to provide that if a beneficiary dies before attaining age his or her trust is to be distributed to his or her then-living issue by right of representation if the beneficiary dies without issue then the trust will augment equally the shares of the other then-living issue of child if there are no then-living issue of child then the trust will be added to child successor trust if child successor trust is not in existence then the trust will be distributed to the then-living issue of child by right of representation child successor trust article fourth a of child successor trust will be modified to provide that until the termination of the trust the trustee may pay to or apply for the benefit of child and child 2’s issue as much of the net_income and principal of the trust as the trustee in the trustee’s discretion considers appropriate after taking into consideration any of the beneficiaries’ other income or resources known to the trustee the last paragraph of article fourth will be modified to provide that upon the death of child the trust principal will be distributed to child 2’s then-living issue by right of representation if there are no then-living issue of child upon child 2’s death the trust principal will be added to child successor trust if child successor trust is not in existence the trust principal will be distributed to the then-living issue of child by right of representation article fourth b will be modified to provide that if a beneficiary dies before attaining age his or her trust is to be distributed to his or her then-living issue by plr-137340-11 right of representation if the beneficiary dies without issue then the trust will augment equally the shares of the other then-living issue of child if there are no then-living issue of child then the trust will be added to child successor trust if child successor trust is not in existence then the trust will be distributed to the then-living issue of child by right of representation the court’s order is contingent upon a favorable private_letter_ruling from the internal_revenue_service with respect to the requested rulings state statute provides that on petition by a trustee or beneficiary the court may modify the administrative or dispositive provisions of the trust or terminate the trust if owing to circumstances not known to the settlor and not anticipated by the settlor the continuation of the trust under its terms would defeat or substantially impair the accomplishment of the purposes of the trust state statute provides in part that a trustee or beneficiary of a_trust may petition the court concerning the internal affairs of the trust to determine questions of construction of a_trust instrument and to approve or direct the division of a_trust under state law the primary duty_of the court in construing all documents is to give effect to the intention of the maker citation where a_trust instrument contains some expression of the trustor’s intention but as a result of a drafting error that expression is made ambiguous a trial_court may admit and consider extrinsic evidence including the drafter’s testimony to resolve the ambiguity and give effect to the trustor’s intention as expressed in the trust instrument see citation the mistake of a draftsman is a good ground for the reformation of an instrument which does not truly express the intention of the parties see citation state statute provides that on petition by a trustee or beneficiary the court for good cause shown may divide a_trust into two or more separate trusts if the court determines that dividing the trust will not defeat or substantially impair the accomplishment of the trust purposes or the interest of the beneficiaries trustee requests the following rulings the modifications of trust to correct the scrivener’s errors related to grandchild 2’s name and the ambiguous provision regarding distributions of the trust assets upon trust’s termination will not alter the inclusion_ratio of trust or the successor trusts for gst purposes the division of trust into successor trusts and the modifications of the successor trusts will not alter the inclusion_ratio of trust or the successor trusts for gst purposes plr-137340-11 the modifications and division of trust into successor trusts will not create a transfer of property that is subject_to federal gift_tax under sec_2501 the modifications and division of trust into successor trusts will not cause any portion of the assets of trust or the successor trusts to be includible in the gross_estate of any beneficiary of any such trust under sec_2035 sec_2036 sec_2037 or sec_2038 the successor trusts will be treated as separate taxpayers for federal_income_tax purposes pursuant to sec_643 the modifications and division of trust into successor trusts will not result in any trust property having been deemed paid credited or distributed for purposes of sec_661 or sec_1_661_a_-2 and so will not result in the realization by trust the successor trusts or a beneficiary of any such trust of any income gain_or_loss under sec_661 or sec_662 the modifications and division of trust into successor trusts will not result in the realization of any income gain_or_loss to trust the successor trusts or a beneficiary of any such trust under sec_61 or sec_1001 the modifications and division of trust into successor trusts will result in each successor trust holding its share of the trust’s property with the same basis as it had when owned by trust at the time of the division under sec_1015 ruling sec_1 and sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer gst made after date a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under a of the tax_reform_act_of_1986 the act and sec_26 a of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the tax does not apply to a transfer under a_trust that was irrevocable on date provided no additions actual or constructive were made to the trust after that date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 b or b will not cause the trust to lose its exempt status generally unless specifically plr-137340-11 provided otherwise the rules of sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener’s error will not cause an exempt trust to be subject_to the provisions of chapter if the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer however a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered a shift in a beneficial_interest in a_trust sec_26_2601-1 example considers a situation where in grantor established an irrevocable_trust for the benefit of grantor’s children a and b and their issue the trust is to terminate on the death of the last to die of a and b at which time the principal is to be distributed to their issue however the provision governing the termination of the trust is ambiguous regarding whether the trust principal is to be distributed per stirpes only to the children of a and b or per capita among the children grandchildren and more remote issue of a and b in the trustee files a construction suit with the appropriate local court to resolve the ambiguity the court issues an order construing the instrument to provide for per capita distributions to the children grandchildren and more remote issue of a and b living at the time the trust terminates the court’s construction resolves a bona_fide issue regarding the proper interpretation of the instrument and is consistent with applicable state law as it would be interpreted by the highest court of the state therefore the trust will not be subject_to plr-137340-11 the provisions of chapter in 387_us_456 the court considered whether a state trial court’s characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court in the instant case trust became irrevocable after date it is represented that settlor allocated sufficient gst_exemption to each transfer to trust to cause trust to have an inclusion_ratio of zero under sec_2642 no guidance has been issued concerning changes that may affect the status of trusts that are exempt from gst tax because sufficient gst_exemption was allocated to the trust to result in an inclusion_ratio of zero at a minimum a change that would not affect the gst status of a grandfathered trust should similarly not affect the exempt status of such a_trust in this case an examination of the relevant trust instrument affidavit and representations of the parties indicate that settlor intended that grandchild be named as a grandchild of the settlor and accordingly the use of the wrong first name was a scrivener’s error further the evidence indicates that under the last paragraph of article fourth a settlor intended to distribute the entire trust to the then-living issue of settlor’s children by right of representation when all of settlor’s children referred to in article second have died accordingly based on the facts presented and the representations made we conclude that the modifications of trust to correct the scrivener’s errors are consistent with applicable state law that would be applied in the highest court of state therefore we conclude that the proposed modifications of trust to correct the scrivener’s errors will not alter the inclusion_ratio of trust or the successor trusts for gst purposes sec_26_2601-1 example considers a situation where in grantor established an irrevocable_trust for the benefit of grantor’s two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the trust for a and a’s issue provides that the trustee has the discretion to distribute trust income and principal to a and a’s issue in such amounts as the trustee deems appropriate on a’s death the plr-137340-11 trust principal is to be distributed equally to a’s issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b’s issue the trust for b and b’s issue is identical except for the beneficiaries and terminates at b’s death at which time the trust principal is to be distributed equally to b’s issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a’s issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter in this case settlor’s children child and child and grandchildren grandchild through are the current beneficiaries of trust income and principal may be distributed to each of the beneficiaries to the exclusion of the other at trustee’s discretion trustee proposes to divide trust along family lines on a pro_rata basis into two equal shares one trust to benefit child and her descendants and one trust to benefit child and his descendants other than dividing trust into two separate trusts with each providing for a different family line and correcting the two scrivener’s errors the provisions of the two successor trusts are the same as the provisions of trust the proposed division and modifications of trust will not shift a beneficial_interest in trust to any beneficiary who occupies a lower generation than the persons holding the beneficial interests prior to the division and modification in addition the proposed division and modifications will not extend the time for vesting of any beneficial_interest in the successor trusts beyond the period provided in the original terms of trust accordingly we conclude that the proposed division and modifications of trust and successor trusts will not alter the inclusion_ratio of trust or successor trusts for gst purposes ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_consideration in money or money’s worth then the amount by which the value plr-137340-11 of the property exceeded the value of the consideration is deemed a gift and that amount is included in computing the amount of gifts made during the calendar_year in this case the modifications to correct the scrivener’s errors do not result in a transfer of property in trust the beneficiaries of successor trusts will have the same interests after the proposed division and modifications of trust that they had as beneficiaries under trust the beneficial interests rights and expectancies of the beneficiaries are the same both before and after the proposed division and modifications of trust therefore no transfer of property will be deemed to occur as a result of the division accordingly based on the facts submitted and the representations made we conclude that the modifications to correct the two scrivener’s errors the division of trust into successor trusts and the modifications of successor trusts as described above will not result in a transfer by any beneficiary of trust or successor trusts that will be subject_to federal gift_tax under sec_2501 ruling sec_2035 provides that if the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent’s death and the value of such property or an interest therein would have been included in the decedent’s gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of the decedent’s death the value of the gross_estate shall include the value of any property or interest therein that would have been so included sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time after date made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a plr-137340-11 reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the decedent’s gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period on the date of the decedent’s death in the present case settlor is the transferor with respect to the assets in trust the modifications and division of trust into successor trusts does not result in a transfer by any of the beneficiaries of trust accordingly based on the facts submitted and the representations made we conclude that the division and modifications of trust and successor trusts will not cause any property of trust or successor trusts to be includible in the gross_estate of any beneficiary of any such trust under sec_2035 sec_2036 sec_2037 or sec_2038 ruling sec_643 provides that for purposes of subchapter_j under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 successor trusts will each have different beneficiaries therefore based upon the facts and the representations made we conclude that successor trusts will be treated as separate taxpayers for federal_income_tax purposes ruling sec_661 provides that in any taxable_year a deduction is allowed in computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year plr-137340-11 sec_1_661_a_-2 of the income_tax regulations provides that gain_or_loss is realized by the trust or estate or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount of specific property other than that distributed or of income as defined under sec_643 and the applicable regulations if income is required to be distributed currently sec_662 provides that there shall be included in the gross_income of a beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year based upon the facts submitted and representations made we conclude that the modifications and division of trust into successor trusts is not a distribution under sec_661 or sec_1_661_a_-2 ruling sec_61 provides that gross_income includes gain derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 provides that except as otherwise provided in subtitle a the gain_or_loss realized from the exchange of property for cash or for other_property differing materially either in_kind or in extent is treated as income or loss sustained revrul_56_437 1956_2_cb_507 holds that the conversion of a joint_tenancy in stock to a tenancy_in_common in order to eliminate the survivorship feature and the partition of a joint_tenancy in stock are not sales or exchanges similarly divisions of trusts are also not sales or exchanges of trust interests where each asset is divided pro_rata among the new trusts see revrul_69_486 1969_2_cb_159 pro_rata distribution of trust assets not a sale_or_exchange in this case trust’s assets will be distributed equally between child successor trust and child successor trust each new trust contains a proportionate share of the assets of trust equal to the beneficial_interest of each beneficiary in trust’s assets plr-137340-11 accordingly the modifications and division of trust will not result in the realization of gain_or_loss under sec_61 and sec_1001 in addition because the modifications and division of trust is not a taxable_event under sec_1001 the holding_period of the assets that child successor trust and child successor trust receive from trust will include the period that trust held those assets ruling sec_1015 provides that if property is acquired by a gift the basis is the same as it would be in the hands of the donor except that if such basis adjusted for the period before the date of the gift under sec_1016 is greater than the fair_market_value of the property at the time of the gift then for purposes of determining loss the basis shall be such fair_market_value sec_1_1015-1 provides that property acquired by gift has a single uniform basis although more than one person may acquire an interest in the property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 sec_1_1015-2 provides that in the case of property acquired after date by a transfer in trust other than a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor upon such transfer under the law applicable to the year in which the transfer was made sec_1_1015-2 provides that the principles in sec_1_1015-1 concerning the uniform basis are applicable in determining basis_of_property where more than one person acquires an interest in property by transfer in trust in this case because neither sec_1001 nor sec_61 applies to the proposed transaction the basis of the assets in each of child successor trust and child successor trust will be the same as the basis of the assets in trust except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-137340-11 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely ______________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
